              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM PAGER, et al.,

           Plaintiffs,               CIVIL ACTION NO. 3:17-cv-00934

           v.                        (SAPORITO, M.J.)

METROPOLITAN EDISON, a/k/a
MET-ED FIRSTENERGYCORP., et
al.,

           Defendants.

                               ORDER

     AND NOW, this 27th day of September, 2019, in accordance with

the accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.    Allstate’s motion for summary judgment (Doc. 78) is

GRANTED;

     2.    All other pending motions for summary judgment (Doc. 79;

Doc. 82; Doc. 140; Doc. 142; Doc. 145) are DENIED;

     3.    The Clerk is directed to enter JUDGMENT in favor of

defendant Allstate Insurance Company with respect to Counts IV, V,

and IX of the complaint;

     4.    The remainder of the plaintiffs’ claims against the remaining

defendants (Counts I, II, III, VI, and IX of the complaint) shall be set
down for trial;

     5.    Discovery shall be reopened for a period of ninety (90) days

after the date of this Order, limited to issue of damages only;

     6.    The plaintiffs shall serve any supplemental disclosures or

discovery responses, including any additional documents responsive to

previously served request for production, within thirty (30) days after

the date of this Order; and

     7.    The defendants may reopen the depositions of William and

Jenna Pager for further examination, limited to the issue of damages

only; any notices of deposition must be served within sixty (60) days

after the date of this Order, and the reopened depositions must be

completed within ninety (90) days after the date of this Order.




                                         s/Joseph F. Saporito, Jr.
                                         JOSEPH F. SAPORITO, JR.
                                         United States Magistrate Judge




                                   -2-
